Citation Nr: 0109243	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-08 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to reimbursement for payment or reimbursement for 
the cost of unauthorized medical services associated with the 
veteran's unauthorized travel expenses incurred from Advanced 
Patient Transportation on December 23, 1998. 

(The issue of entitlement to an increased (compensable) 
evaluation for the residuals of pulmonary sarcoidosis is the 
subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
September 1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1999 decision of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, 
Florida.  The VA Regional Office (RO) in St. Petersburg, 
Florida is the servicing RO. 


REMAND

The veteran is claiming reimbursement for the cost of 
ambulance transportation that he incurred on December 23, 
1998.  The record shows that he was transported from Baptist 
Hospital, Jacksonville, Florida to the Marion Nursing Home 
and that the ambulance transportation was found to be 
necessary by his treating physician, Dr. R.A. Reid.  Neither 
the records from Baptist Hospital nor Dr. Reid have been 
associated with the claims file. The Board notes that while 
there are copies of documents from the veteran's Medical 
Administrative Service (MAS) file pertaining to this claim in 
the claims folder, the veteran's MAS file is not of record.

Additionally, the Board notes that the regulations pertaining 
to unauthorized medical treatment were redesignated in 1996.  
The applicable law and regulations pertaining to this 
veteran's case are governed by regulations that include 
38 C.F.R. § 17.143 and 38 C.F.R. § 17.145.   

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).
  
Accordingly, this case is REMANDED for the following:

1.  After obtaining any necessary consent, 
the RO should obtain copies of treatment 
records from Baptist Hospital and Dr. R.A. 
Reid that are associated with the 
veteran's treatment relative to the 
transportation that occurred on December 
23, 1998.  

2.  The veteran's medical administrative 
file should be associated with the 
claims folder.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Thereafter, the VAMC should 
readjudicate this claim under the 
applicable law and regulations to include 
those set forth at 38 C.F.R. §§ 17.143 and 
17.145.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and pertinent 
applicable law and regulations to the 
issue currently on appeal including 38 
C.F.R. §§ 17.143 and 17.145.  An 
appropriate period of time should be 
allowed for response.    

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




